UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1253


CHARLIE C. KEMP, JR.,

                Plaintiff – Appellant,

          v.

VOLVO GROUP NORTH AMERICA, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:11-cv-00535-SGW-RSB)


Submitted:   September 13, 2013            Decided:    October 2, 2013


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charlie C. Kemp, Jr., Appellant Pro Se. James M. Coleman,
CONSTANGY, BROOKS & SMITH, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charlie      C.   Kemp,    Jr.,       appeals      the    district    court’s

order granting summary judgment to the Defendant, his former

employer,     in    this      action     pursuant         to    the     Americans      with

Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 2006 & Supp.

2013).      We    have   reviewed      the       record   and    find    no    reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.          Kemp v. Volvo Group North America, Inc., No.

7:11-cv-00535-SGW-RSB (W.D. Va. Jan. 24, 2013).                               We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in   the    materials        before      this    court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                             2